Case 1:20-cv-00473-EK-RLM
Case 1:20-cv-00510-BMC Document 24-1
                          Document 1-3 Filed 05/06/20
                                         Filed 01/28/20 Page
                                                         Page11
                                                              ofof
                                                                 2929
                                                                    PageID #:#:
                                                                      PageID  105
                                                                                31
Case 1:20-cv-00473-EK-RLM
Case 1:20-cv-00510-BMC Document 24-1
                          Document 1-3 Filed 05/06/20
                                         Filed 01/28/20 Page
                                                         Page22
                                                              ofof
                                                                 2929
                                                                    PageID #:#:
                                                                      PageID  106
                                                                                32
Case 1:20-cv-00473-EK-RLM
Case 1:20-cv-00510-BMC Document 24-1
                          Document 1-3 Filed 05/06/20
                                         Filed 01/28/20 Page
                                                         Page33
                                                              ofof
                                                                 2929
                                                                    PageID #:#:
                                                                      PageID  107
                                                                                33
Case 1:20-cv-00473-EK-RLM
Case 1:20-cv-00510-BMC Document 24-1
                          Document 1-3 Filed 05/06/20
                                         Filed 01/28/20 Page
                                                         Page44
                                                              ofof
                                                                 2929
                                                                    PageID #:#:
                                                                      PageID  108
                                                                                34
Case 1:20-cv-00473-EK-RLM
Case 1:20-cv-00510-BMC Document 24-1
                          Document 1-3 Filed 05/06/20
                                         Filed 01/28/20 Page
                                                         Page55
                                                              ofof
                                                                 2929
                                                                    PageID #:#:
                                                                      PageID  109
                                                                                35
Case 1:20-cv-00473-EK-RLM
Case 1:20-cv-00510-BMC Document 24-1
                          Document 1-3 Filed 05/06/20
                                         Filed 01/28/20 Page
                                                         Page66
                                                              ofof
                                                                 2929
                                                                    PageID #:#:
                                                                      PageID  110
                                                                                36
Case 1:20-cv-00473-EK-RLM
Case 1:20-cv-00510-BMC Document 24-1
                          Document 1-3 Filed 05/06/20
                                         Filed 01/28/20 Page
                                                         Page77
                                                              ofof
                                                                 2929
                                                                    PageID #:#:
                                                                      PageID  111
                                                                                37
Case 1:20-cv-00473-EK-RLM
Case 1:20-cv-00510-BMC Document 24-1
                          Document 1-3 Filed 05/06/20
                                         Filed 01/28/20 Page
                                                         Page88
                                                              ofof
                                                                 2929
                                                                    PageID #:#:
                                                                      PageID  112
                                                                                38
Case 1:20-cv-00473-EK-RLM
Case 1:20-cv-00510-BMC Document 24-1
                          Document 1-3 Filed 05/06/20
                                         Filed 01/28/20 Page
                                                         Page99
                                                              ofof
                                                                 2929
                                                                    PageID #:#:
                                                                      PageID  113
                                                                                39
Case 1:20-cv-00473-EK-RLM
Case 1:20-cv-00510-BMC Document 24-1
                          Document 1-3 Filed 05/06/20
                                         Filed 01/28/20 Page
                                                         Page1010
                                                                ofof
                                                                   2929
                                                                      PageID #:#:
                                                                        PageID  114
                                                                                  40
Case 1:20-cv-00473-EK-RLM
Case 1:20-cv-00510-BMC Document 24-1
                          Document 1-3 Filed 05/06/20
                                         Filed 01/28/20 Page
                                                         Page1111
                                                                ofof
                                                                   2929
                                                                      PageID #:#:
                                                                        PageID  115
                                                                                  41
Case 1:20-cv-00473-EK-RLM
Case 1:20-cv-00510-BMC Document 24-1
                          Document 1-3 Filed 05/06/20
                                         Filed 01/28/20 Page
                                                         Page1212
                                                                ofof
                                                                   2929
                                                                      PageID #:#:
                                                                        PageID  116
                                                                                  42
Case 1:20-cv-00473-EK-RLM
Case 1:20-cv-00510-BMC Document 24-1
                          Document 1-3 Filed 05/06/20
                                         Filed 01/28/20 Page
                                                         Page1313
                                                                ofof
                                                                   2929
                                                                      PageID #:#:
                                                                        PageID  117
                                                                                  43
Case 1:20-cv-00473-EK-RLM
Case 1:20-cv-00510-BMC Document 24-1
                          Document 1-3 Filed 05/06/20
                                         Filed 01/28/20 Page
                                                         Page1414
                                                                ofof
                                                                   2929
                                                                      PageID #:#:
                                                                        PageID  118
                                                                                  44
Case 1:20-cv-00473-EK-RLM
Case 1:20-cv-00510-BMC Document 24-1
                          Document 1-3 Filed 05/06/20
                                         Filed 01/28/20 Page
                                                         Page1515
                                                                ofof
                                                                   2929
                                                                      PageID #:#:
                                                                        PageID  119
                                                                                  45
Case 1:20-cv-00473-EK-RLM
Case 1:20-cv-00510-BMC Document 24-1
                          Document 1-3 Filed 05/06/20
                                         Filed 01/28/20 Page
                                                         Page1616
                                                                ofof
                                                                   2929
                                                                      PageID #:#:
                                                                        PageID  120
                                                                                  46
Case 1:20-cv-00473-EK-RLM
Case 1:20-cv-00510-BMC Document 24-1
                          Document 1-3 Filed 05/06/20
                                         Filed 01/28/20 Page
                                                         Page1717
                                                                ofof
                                                                   2929
                                                                      PageID #:#:
                                                                        PageID  121
                                                                                  47
Case 1:20-cv-00473-EK-RLM
Case 1:20-cv-00510-BMC Document 24-1
                          Document 1-3 Filed 05/06/20
                                         Filed 01/28/20 Page
                                                         Page1818
                                                                ofof
                                                                   2929
                                                                      PageID #:#:
                                                                        PageID  122
                                                                                  48
Case 1:20-cv-00473-EK-RLM
Case 1:20-cv-00510-BMC Document 24-1
                          Document 1-3 Filed 05/06/20
                                         Filed 01/28/20 Page
                                                         Page1919
                                                                ofof
                                                                   2929
                                                                      PageID #:#:
                                                                        PageID  123
                                                                                  49
Case 1:20-cv-00473-EK-RLM
Case 1:20-cv-00510-BMC Document 24-1
                          Document 1-3 Filed 05/06/20
                                         Filed 01/28/20 Page
                                                         Page2020
                                                                ofof
                                                                   2929
                                                                      PageID #:#:
                                                                        PageID  124
                                                                                  50
Case 1:20-cv-00473-EK-RLM
Case 1:20-cv-00510-BMC Document 24-1
                          Document 1-3 Filed 05/06/20
                                         Filed 01/28/20 Page
                                                         Page2121
                                                                ofof
                                                                   2929
                                                                      PageID #:#:
                                                                        PageID  125
                                                                                  51
Case 1:20-cv-00473-EK-RLM
Case 1:20-cv-00510-BMC Document 24-1
                          Document 1-3 Filed 05/06/20
                                         Filed 01/28/20 Page
                                                         Page2222
                                                                ofof
                                                                   2929
                                                                      PageID #:#:
                                                                        PageID  126
                                                                                  52
Case 1:20-cv-00473-EK-RLM
Case 1:20-cv-00510-BMC Document 24-1
                          Document 1-3 Filed 05/06/20
                                         Filed 01/28/20 Page
                                                         Page2323
                                                                ofof
                                                                   2929
                                                                      PageID #:#:
                                                                        PageID  127
                                                                                  53
Case 1:20-cv-00473-EK-RLM
Case 1:20-cv-00510-BMC Document 24-1
                          Document 1-3 Filed 05/06/20
                                         Filed 01/28/20 Page
                                                         Page2424
                                                                ofof
                                                                   2929
                                                                      PageID #:#:
                                                                        PageID  128
                                                                                  54
Case 1:20-cv-00473-EK-RLM
Case 1:20-cv-00510-BMC Document 24-1
                          Document 1-3 Filed 05/06/20
                                         Filed 01/28/20 Page
                                                         Page2525
                                                                ofof
                                                                   2929
                                                                      PageID #:#:
                                                                        PageID  129
                                                                                  55
Case 1:20-cv-00473-EK-RLM
Case 1:20-cv-00510-BMC Document 24-1
                          Document 1-3 Filed 05/06/20
                                         Filed 01/28/20 Page
                                                         Page2626
                                                                ofof
                                                                   2929
                                                                      PageID #:#:
                                                                        PageID  130
                                                                                  56
Case 1:20-cv-00473-EK-RLM
Case 1:20-cv-00510-BMC Document 24-1
                          Document 1-3 Filed 05/06/20
                                         Filed 01/28/20 Page
                                                         Page2727
                                                                ofof
                                                                   2929
                                                                      PageID #:#:
                                                                        PageID  131
                                                                                  57
Case 1:20-cv-00473-EK-RLM
Case 1:20-cv-00510-BMC Document 24-1
                          Document 1-3 Filed 05/06/20
                                         Filed 01/28/20 Page
                                                         Page2828
                                                                ofof
                                                                   2929
                                                                      PageID #:#:
                                                                        PageID  132
                                                                                  58
Case 1:20-cv-00473-EK-RLM
Case 1:20-cv-00510-BMC Document 24-1
                          Document 1-3 Filed 05/06/20
                                         Filed 01/28/20 Page
                                                         Page2929
                                                                ofof
                                                                   2929
                                                                      PageID #:#:
                                                                        PageID  133
                                                                                  59
